Citation Nr: 0432488	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had active military service from October 1942 to 
June 1945.  He died in November 2001.  The appellant is the 
veteran's surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In December 2002, the appellant disagreed 
with the RO determination that the veteran's death was not 
related to a service connected disability.  

In November 2004, a Deputy Vice Chairman of the Board granted 
the representative's motion to have the appellant's case 
advanced on the Board's docket in view of her age.  
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  At the veteran's death in November 2001, service 
connection had been established for ulcer disease, 
postoperative gastrectomy rated 40 percent, bilateral hearing 
loss rated 30 percent, and tinnitus rated 10 percent; the 
combined evaluation for compensation was 60 percent.

2.  The certified cause of the veteran's death was myocardial 
infarction due to or as a consequence of coronary artery 
disease; other significant conditions identified as 
contributing to death were chronic obstructive pulmonary 
disease, congestive heart failure, inoperable aortic 
aneurysm, and prostatitis.  An autopsy was not performed.

3.  The probative and competent medical evidence of record 
establishes that a disability related to the veteran's active 
service was not the principal or contributory cause of his 
death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that at the time of the veteran's death in 
November 2001 he was in receipt of a combined 60 percent 
disability evaluation for postoperative ulcer disease rated 
40 percent, hearing loss rated 30 percent and tinnitus rated 
10 percent.  

He filed his initial VA compensation claim for ulcer disease 
in 1998 and supported the claim with a record of medical 
treatment from the late 1950's through the early 1990's.  The 
cardiovascular and chronic pulmonary disabilities noted on 
the death certificate were shown initially several decades 
after military service.  The only service medical record was 
a supplemental report that did not mention any of the 
principal or contributory causes of death.  He provided lay 
evidence of treatment for ulcer disease during service.  An 
assessment in a private hospital report from 1991 noted he 
had a history of fatigue, weight loss, exertional dyspnea, 
anorexia and diarrhea, and that it was difficult to discern a 
specific symptom complex indicating a single disease that 
could account for these symptoms.  

A VA examiner in 1998 found the veteran well nourished, well 
developed and without evidence of anemia.  The diagnoses 
included hemigastrectomy and vagotomy for ulcer disease, 
persistent indigestion, chronic obstructive airway disease 
with evidence of ventricular aneurysm and coronary artery 
disease. 

Late in 2000 the veteran asked the RO to expedite review of 
his claim on account of factors including his failing heart 
and pulmonary conditions and an inoperable aneurysm.  The VA 
outpatient clinical records beginning in the late 1990's show 
evaluation being directed primarily to cardiovascular and 
pulmonary manifestations.  VA hospitalized him in mid 2000 
twice, the first time for an exacerbation of pulmonary 
disease and the second time for digoxin toxicity.  He was 
readmitted three times late in 2000 and the final diagnoses 
included colitis in addition to principal hospitalization 
diagnoses of coronary artery disease and chronic obstructive 
pulmonary disease.  The VA clinical records from 2001 show 
the veteran was hospitalized twice in April 2001 and the 
second admission was for acute viral gastroenteritis.  

A VA gastrointestinal examiner in September 2001 noted the 
recent history and reviewed VA records in concluding the 
veteran had recurrent/chronic diarrhea secondary to 
hemigastrectomy and vagotomy for ulcer disease.  The examiner 
stated that absent evidence of infection, ova parasite or 
leukucytosis it was more likely than not that the current 
problem with diarrhea was related to the history of vagotomy.

VA clinical records show further treatment with the veteran 
being admitted to a VA hospital in November 2001 for 
dehydration and poor appetite.  He was noted to have a 
history of pulmonary disease and aortic aneurysm in addition 
to coronary disease and peptic ulcer.  He died at the 
facility after 11 days as an inpatient.


A VA physician certified the death certificate and it showed 
the immediate cause of death was myocardial infarction due to 
or as a consequence of coronary artery disease.  Chronic 
obstructive pulmonary disease, congestive heart failure, 
inoperable abdominal aortic aneurysm and prostatitis were 
listed as other conditions contributing to death but not 
resulting in the underlying cause.  

In March 2002 a VA physician stated that the claims file and 
VA records were reviewed in light of the appellant's 
contention that peptic ulcer disease contributed to the 
veteran's demise because it contributed to his weakness.  The 
examiner noted the record showed that the veteran had 
recurrent episodes of diarrhea, which is a recognized 
complication of vagotomy and gastrectomy surgery.  The 
examiner noted however that the veteran had severe chronic 
obstructive pulmonary disease and coronary artery disease 
with congestive heart failure and that late in 2000 he had an 
episode of colitis related to antibiotic treatment for an 
exacerbation of pulmonary disease and not ulcer disease.  In 
addition, the examiner noted that the record showed normal 
vitamin B 12 levels which was a good indication the veteran 
was not having significant malabsorption due to his partial 
gastrectomy.  

The examiner stated the peptic disease was stable though 
persistent and the veteran did require medication for it 
until the end of his life.  The examiner stated there was no 
evidence the medication contributed to his final disease 
process and that the weight of the evidence was that the 
veteran's increased weakness in recent years was due to his 
heart, his arteriosclerotic vascular disease, and his chronic 
obstructive pulmonary disease, and not due to his peptic 
ulcer disease, the surgery for it or the medication for it.

In August 2003 a VA gastroenterology physician reviewed the 
record and referred to medial literature on file to respond 
to the contention that the diarrhea and weakened condition 
leading to death was related to helicobacter pylori for which 
the veteran had tested positive and treated with massive 
doses of antibiotics.  

The examiner noted the only test recorded for H. pylori was 
in 1996 and diarrhea episodes in 2000 were probably linked to 
digoxin toxicity and colitis, respectively.  The physician 
also noted the veteran had severe underlying pulmonary and 
cardiac disease.

The physician reported the veteran's final admission was for 
increasing shortness of breath and fatigue, and that he had 
signs of right-sided heart failure and no complaints of 
diarrhea, abdominal pain other than trouble urinating.  The 
laboratory reports suggested a slight prerenal azotemia and 
terminally there were elevations of his liver function tests.

In summary, the VA physician stated there was absolutely no 
relationship between the veteran's prior gastric surgery and 
the cause of his death, which appeared related to his severe 
chronic obstructive pulmonary disease and congestive heart 
failure.  The examiner noted the test for H. pylori could not 
distinguish between past and current infection, and that 
while the veteran was treated with antibiotics, there was no 
documentation the course led to diarrhea.  The examiner 
stated there was a correlation between subsequent courses of 
antibiotics for chronic obstructive pulmonary disease and the 
development of colitis in October 2000 but the episode was 
treated appropriately and it was too distant to be related to 
the cause of death or a precipitator of death.  

The physician noted there was documented in addition to 
severe pulmonary disease and congestive heart failure that 
the veteran felt his weakness was because he could not eat 
when his breathing got worse.  According to the examiner, 
cardiac and pulmonary cachexia are major causes of the 
veteran's weakness in addition to the underlying disease and 
not his service-connected condition.  

Late in 2003 the appellant wrote to dispute the recent 
opinion and provided statements from the veteran's daughters 
that recalled the veteran's problems with ulcer disease and 
his difficulty with diarrhea, weight loss, and vomiting. 


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for presumptive diseases such as cardiovascular 
disease including hypertension if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  

The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.  The CAVC 
stated that it clearly held in Savage that Section 3.303 does 
not relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition 
must still provide a medical nexus between the current 
condition and the putative continuous symptomatology.  Until 
the claimant presents competent medical evidence to provide a 
relationship between a current disability and either an in-
service injury or continuous symptomatology, the claimant 
cannot succeed on the merits of the claim.  Voerth, 13 Vet. 
App. at 120.


Cause of Death

(a) The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  



The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  

In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.


(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999) withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).


Thereafter, VA published the final regulations implementing 
the VCAA.  The portion of these regulations pertaining to the 
duty to notify and the duty to assist are also effective as 
of the date of the enactment of the VCAA, November 9, 2000.  
See 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) 
(codified generally at 38 C.F.R. § 3.159).

A review of the record shows that VA has made a conscientious 
effort to obtain evidence necessary to substantiate the 
appellant's claim.  For example, the RO obtained a complete 
record of VA medical treatment and the veteran during his 
lifetime did assist in providing records of remote treatment 
in connection with the claim for service connection.  In 
January 2002 the RO advised her of the provisions of the 
VCAA, the evidence necessary to establish entitlement, what 
had been done on her claim, what information or evidence she 
needed to submit and what VA would do to assist her.  

Generally she was advised of evidence she could submit 
herself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for her.  Such notice 
sufficiently placed the appellant on notice of what evidence 
could be obtained by whom and of her responsibilities if she 
wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also finds that all relevant facts have been 
adequately developed to the extent possible; that no further 
assistance to the appellant in developing the facts pertinent 
to her claim is required with the duty to assist under both 
the former law and the new VCAA. 38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159.  For example, the RO also obtained VA medical opinions 
regarding the crucial issues in this case.  


Revisions to 38 U.S.C.A. § 5103 contained in the recently-
enacted Veterans Benefits Act of 2003, are effective 
retroactively to November 9, 2000, the effective date of the 
VCAA, specify that VA is not prohibited from making a 
decision on a claim before the expiration of the one-year 
period after a notice to the veteran and his representative 
of the information needed to complete an application for 
benefits.  See the Veterans Benefits Act of 2003, P.L. 108-
183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be 
codified at 38 U.S.C. § 5103(b)].  As noted above, there is 
no deficiency in the appellant's case at hand, nor would 
there be otherwise by operation of the new law.  

It is noted that the recent CAVC decision in Pelegrini 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board will point out that in this case, the appellant was 
issued VCAA notice letters well before the RO reviewed the 
claim under the VCAA in November 2002.  Thus there is no 
defect in the timing of the notice since the RO provided a de 
novo review approximately a year after the initial VCAA 
compliant notice.  The RO also issued a statement of the case 
in May 2003 and supplemental statements of the case in 
November 2003 and August 2004 that reviewed additional 
development completed in response to the argument presented 
on appeal. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, there is no timing defect and the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  She has done so and has included her own 
recollections in addition to obtaining recollection of other 
family members.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
appellant has already been afforded numerous 
opportunities to submit additional evidence through 
notice letters that are found to be VCAA compliant.  In 
particular, the January 2002 notice letter invited her 
to submit evidence she felt would further her claim and 
from a review of that letter it appears to the Board 
that the claimant has indeed been notified that she 
should provide or identify any and all evidence relevant 
to the claim.  

In this case, because each of the four content 
requirements of a VCAA notice has been substantially 
satisfied, the Board concludes that any error in not 
providing a single notice to the appellant separately 
covering all content requirements is harmless error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

In addition, the representative did not raise any VCAA based 
argument in the November 2004 presentation to the Board after 
having had the opportunity to review the record.  

The Board views this as an implicit waiver of a formal VCAA 
compliance as the argument was directed to the merits of the 
claim.  See Janssen v. Principi, 15 Vet. App. 370, 377 (2001) 
citing Williams v. Principi, 15 Vet. App. 189 (2001) (en 
banc), Tellex v. Principi, 15 Vet. App. 233, 240 (2001), and 
Maxson v. Principi, 15 Vet. App. 241, 242 (2001) (per curiam 
order), holdings that permitted waivers of consideration of 
the VCAA on appeal noting that in Tellex, and Maxson, a 
failure on the part of the represented parties to raise it 
was sufficient.

One additional point regarding the duty to assist in the 
question of service connection for the cause of the veteran's 
death requires discussion.  The substantive appeal form asked 
for "a second opinion from a medical expert".  Although 
there was no specific reference to 38 C.F.R. § 3.328 that 
permits the RO to seek an opinion from an independent medical 
expert (IME).  

Although that regulation is directed to the RO the Board has 
similar authority under 38 U.S.C.A. § 7109 and the request 
was made in the appeal to the Board.  This is a discretionary 
authority.  The Board did not seek an IME opinion and there 
has been no further request for such an opinion in the more 
recent presentations on the appellant's behalf, which the 
Board finds significant in light of the RO obtaining another 
medical opinion from a VA physician who practiced in 
gastroenterology.  

The Board must point out that there is no conferred right to 
an outside expert's opinion and the Board's authority to seek 
an outside opinion is purely discretionary.  See, Winsett v. 
West, 11 Vet. App. 420, 425-26 (1998).  See also  Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997), quoting from Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) that the operative word 
"may" in a regulation clearly indicates discretion).  See 
also Malone v. Gober, 10 Vet. App. 539, 544 (1997) holding 
that the use of the word "may" connotes complete unfettered 
discretion and noting with approval Corey v. Derwinski, 3 
Vet. App. 231, 235 (1992) and Scott v. Brown, 7 Vet. App. 184 
(1994) regarding the use of the term "may" in 38 C.F.R. 
§ 3.109.  

The Board believes it is not an abuse of discretion to deny 
the request in this case.  For example, the representative 
did not direct any argument regarding the Board development 
in not seeking an IME opinion after two prior VA opinions 
although having implicitly made that request.  Nor has the 
request been pursued in subsequent argument after the 
development included another VA medical review by a physician 
specializing in gastroenterology.  

The argument did not offer any reasoning to support the 
medical complexity or controversy elements that would support 
such a request but only that it the appellant's belief of 
some connection between the ulcer disease and the veteran's 
death based on symptomatology.  The medical review obtained 
in this case thoroughly explored this possibility.

Given these considerations, the Board believes there is no 
basis for an IME opinion and that it acts within its 
discretion in denying the request.  The Board has not made a 
specific finding or conclusion since there has been no 
additional demand for an expert opinion.  Thus it is not 
viewed as a material issue although in the Board's opinion 
the vaguely stated request warranted a response.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the claim on the merits.  


Cause of Death

In order for a claim for service connected disability or 
death compensation to be granted, there must in general be 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) an 
approximate balance of probative evidence establishing a 
nexus between the in-service disease or injury and the 
current disability or death (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995); as applicable to claims of 
service connection for cause of death see, for example, 
Lathan v. Brown, 7 Vet. App. 359 (1996).  

The Board recognizes that the claim may be considered on a 
basis other than direct or contributory cause of death as a 
result of service-connected disability.  See for example 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000);  Hensley 
v. West, 212 F.3d 1255 (Fed. Cir. 2000) and Molloy v. Brown, 
9 Vet. App. 513 (1996).  Here the argument is directed to a 
contributory cause of death. 

The veteran is shown to have died from complications of a 
disease for which service connection was not in effect.  In 
view of the information in the death certificate there 
appears to be no plausible basis to dispute the cause of 
death.  The fatal disease process was no doubt overwhelming.  

However, the fatal disease process was shown initially 
several decades after the veteran's period of active service.  
It is not shown to be related to service on a direct basis, 
and although the veteran did have the required service for 
consideration on a presumptive basis there is no competent 
evidence to support service connection.  


The appellant has not argued direct or presumptive service 
connection and has not placed VA on notice of the existence 
of competent medical evidence supporting the conclusion that 
the fatal cardiovascular disease, or any of the other 
significant conditions listed on the death certificate, was 
incurred in service.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The value of the death certificate in relating the cause of 
death may not reasonably be questioned in view of the 
information relied upon to complete the certificate.  The 
Board does not doubt the sincerity of the appellant's belief 
that the veteran's death was related to a service connected 
disability.  Unfortunately, the appellant, as a layperson, is 
not competent to offer an opinion regarding a matter of 
medical causation.  Medical evidence is required, and such 
evidence that may reasonably be interpreted as credible to 
call into question the two VA medical opinions has not been 
presented.  See Libertine v. Brown, 9 Vet. App. 521 (1996) 
and Alemany v. Brown, 9 Vet. App. 518 (1996) regarding the 
criteria for such evidence to be deemed competent.  No 
medical statement was offered to support direct or 
contributory cause of death related to ulcer disease.

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995).  
Here there are two competent medical opinions that clearly 
concluded the service-connected ulcer disability was not a 
factor in the cause of the veteran's death.  Hence there is 
no need to elaborate further on the provisions of 38 C.F.R. 
§ 3.312 in view of the competent medical opinion that is not 
challenged with similarly competent evidence.  


The principal cause of death was certified as cardiovascular 
disease and ulcer disease was not listed as a significant 
condition but unrelated to the cause of death.  It is 
significant that a VA physician certified the cause of death 
and was undoubtedly aware of the veteran's service connected 
ulcer disease.  The medical opinions of record do not dispute 
this conclusion nor do they provide evidence for service 
connection for the veteran's death on a principal or 
contributory basis. 

Although the record indicates that the veteran was deemed 60 
percent disabled as a result of service-connected 
disabilities, with ulcer disease the most significant, it is 
not argued that any other service-connected disability was a 
factor in producing death.  He was not found entitled to a 
total disability rating and that theory of entitlement, which 
is available under 38 U. S.C. A. § 1318, has not been 
advanced on appeal in this case.  

The medical opinions of record have not related the service-
connected disability as contributing to his death from the 
standpoint of the debilitation. 

The primary arguments are directed to the relationship 
between the ulcer disease and the veteran's demise.  As noted 
previously, no autopsy was performed so the medical 
evaluators have relied essentially upon the record and 
experience in formulating their respective opinions.  In 
essence the Board must evaluate opinions, opinions formulated 
with familiarity of the veteran's case with consideration of 
relevant records. 

The Board is mindful of the proviso in section 3.312 that 
even where, as here, there is an overwhelming primary cause 
of death, consideration shall be given to whether there may 
be a reasonable basis to hold that a service-connected 
disability was of such severity so as to have a material 
influence in accelerating death.  


Importantly, the Board notes that the veteran's claims file 
including all relevant material submitted in support of her 
claim was referred to two VA physicians, one specializing in 
gastroenterology, with respect to the issue of entitlement to 
service connection for the cause of the veteran's death.

Following a complete review of the record the reviewers 
essentially opined that it is not likely that the veteran's 
service-connected ulcer disability substantially and 
materially contributed to his death.  Moreover, the VA 
gastroenterology specialist offered a thorough discussion and 
rationale for not associating the veteran's debilitation with 
ulcer disease.  

While his service-connected disability was no doubt 
debilitating, according to the VA medical opinions which are 
unopposed in any competent opinion, it did not contribute to 
the cause of his death, interfere with treatment or lend 
assistance to the fatal process in producing death.  Thus, 
collectively VA review determined that service-connected 
disability did not render the veteran materially less capable 
of resisting the effects of his primary cause of death.  In 
response, the appellant did challenge the specific 
conclusions but asserted her own opinion.  

In evaluating the respective opinions, the Board observes 
that VA conducted a thorough review of the evidence of record 
and fairly considered the material evidence in the veteran's 
claim. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  In 
fact the evaluator in 2003 did not dispute that diarrhea 
could be a manifestation of the ulcer disability or treatment 
for the nonservice-connected pulmonary disease but instead 
offered a well reasoned explanation for not associating this 
manifestation with the veteran's death based upon the 
proximity to death. The examiner noted the symptoms that 
brought the veteran into the hospital in November 2001, the 
response to earlier treatment for diarrhea and the severity 
of coexisting cardiovascular and pulmonary disease that 
reasonably accounted for cachexia.  See for example Davis v. 
West, 13 Vet. App. 178, 185 (1999). See also, Struck v. 
Brown, 9 Vet. App. 145, 155 (1996).  
It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases.  Boggs v. 
West, 11 Vet. App. 334, 344 (1998) (quoting Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

However, here there is no competent opinion to be weighed 
against the two VA opinions although the Board must establish 
the probative value of these opinions as they are being 
relied on.  

In sum, the opinions essentially concur in the cause of 
death, the evidence preponderates against a reasonable 
conclusion that a service-connected disability caused or, 
alternatively, contributed to the veteran's death in a 
substantial or material fashion.  

The appellant is not required to prove her claim by a 
preponderance of the evidence.  Further, to express the 
question in terms that the evidence favoring the claim must 
outweigh that against the claim is to impose too high a 
burden of proof on the claimant and is not consistent with 
the nonadversarial nature of the claims adjudication process.  
See Nagler v. Derwinski, 1 Vet. App. 297, 301 (1991).  

There is no requirement that the claimant's evidence outweigh 
that against the claim.  However for reasons stated herein, 
the record in this case clearly preponderates against the 
likelihood of a causal or contributory case of death being 
related to service-connected ulcer disability as it was 
argued consistently in this appeal.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



